The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ngai Zhang on 14 July 2022.
The application has been amended as follows:
1.	(Currently Amended) A system for facilitating a vehicle-generated mapping of a parking area via video stream processing and passive-scanning-obtained wireless signals from parked vehicles in the parking area, the system comprising:
a vehicle comprising one or more processors programmed with computer program instructions that, when executed, cause the vehicle to:
perform, while the vehicle is driving, passive short-range wireless scanning to obtain passive wireless signals from parked vehicles in the parking area, the passive wireless signals indicating a vehicle attribute for each of the parked vehicles;
process a video stream obtained via a camera system of the vehicle in a parking area to extract feature vectors from the video stream;
determine, based on the passive wireless signals and the feature vectors from the video stream, vehicle description information related to the parked vehicles in the parking area, wherein the vehicle description information indicates a color and vehicle type for each of the parked vehicles;
determine, based on the feature vectors from the video stream, space information related to locations of the parked vehicles relative to available parking spaces in the parking area;
generate a mapping of the parking area based on the vehicle description information and the space information, wherein the mapping of the parking area indicates (i) the color and vehicle type of each of the parked vehicles and (ii) the locations of the parked vehicles relative to the available parking spaces; and 
provide the mapping of the parking area to a requesting application, the requesting application requesting the mapping for another vehicle entering or in the parking area, wherein at least one available parking space is indicated on a vehicle user interface based on the mapping of the parking area.
2.	(Previously Presented) The system of claim 1, wherein determining the vehicle description information comprises:
predicting, based on the feature vectors, the color or vehicle type for each of the parked vehicles; and
	verifying, based on the predicted colors or vehicle types, the vehicle attributes indicated by the passive wireless signals, each of the vehicle attributes comprising at least one color or vehicle type.
3.	(Original) The system of claim 1, wherein the vehicle is caused to:
obtain, via a network, a supplemental mapping of the parking area, the supplemental mapping of the parking area (i) being based on one or more image streams obtained via at least one other vehicle and (ii) indicating a location of an available parking space relative to a parked vehicle;
generate, based on the supplemental mapping of the parking area, navigation information for parking the vehicle at the available parking space; and
cause, based the navigation information, parking guidance to be presented on a user interface of the vehicle.
4.	(Currently Amended) A method comprising:
obtaining, by one or more processors, an image stream via a vehicle in a parking area comprising one or more other vehicles parked in the parking area, each other vehicle 
determining, by one or more processors, based on the passive wireless signals and the image stream, vehicle description information related to the one or more other vehicles in the parking area, wherein the vehicle description information indicates a color of at least one vehicle of the one or more other vehicles, a vehicle type of the at least one vehicle, a vehicle identification number of the at least one vehicle, or a license plate number of the at least one vehicle;
determining, by one or more processors, based on the image stream, space information related to one or more available parking spaces in the parking area; [[and]]
generating, by one or more processors, a mapping of the parking area based on the vehicle description information and the space information, wherein the mapping of the parking area indicates relative locations of the one or more other vehicles and the one or more available parking spaces; and
providing the mapping of the parking area to a requesting application, wherein at least one available parking space is indicated on a vehicle user interface based on the mapping of the parking area.
5.	(Previously Presented) The method of claim 4, further comprising:
obtaining, by one or more processors, candidate vehicle description information via one or more wireless connections between the vehicle and the one or more other vehicles, wherein the candidate vehicle description information indicates the color of the at least one vehicle, the vehicle type of the at least one vehicle, the vehicle identification number of the at least one vehicle, or the license plate number of the at least one vehicle;
wherein determining the vehicle description information comprises verifying, based on the image stream, the color of the at least one vehicle, the vehicle type of the at least one vehicle, the vehicle identification number of the at least one vehicle, or the license plate number of the at least one vehicle indicated by the candidate vehicle description information. 
6.	(Original) The method of claim 4, further comprising:
obtaining, by one or more processors, via a network, a supplemental mapping of the parking area, the supplemental mapping of the parking area (i) being based on one or more image streams obtained via at least one other vehicle and (ii) indicating a location of an available parking space relative to a parked vehicle;
generating, based on the supplemental mapping of the parking area, navigation information for parking the vehicle at the available parking space; and
causing, based the navigation information, parking guidance to be presented on a user interface of the vehicle.

7.	(Original) The method of claim 4, further comprising:
causing, by one or more processors, based on the mapping of the parking area, highlighting of at least one available parking space on a user interface of the vehicle.
8.	(Previously Presented) The method of claim 4, wherein the mapping of the parking area indicates (i) the color of the at least one vehicle, (ii) the vehicle type of the at least one vehicle, and (iii) the relative location of the at least one vehicle and the one or more available parking spaces.
9.	(Previously Presented) The method of claim 4, wherein the vehicle description information and the passive wireless signals indicate the color of the at least one vehicle in the parking area.
10.	(Previously Presented) The method of claim 4, wherein the vehicle description information and the passive wireless signals indicate the vehicle type of the at least one vehicle in the parking area.
11.	(Previously Presented) The method of claim 4, wherein the vehicle description information and the passive wireless signals indicate the vehicle identification number or the license plate number of the at least one vehicle in the parking area. 
12.	(Previously Presented) The method of claim 4, further comprising:
performing, while the vehicle is driving, passive short-range wireless scanning to obtain the passive wireless signals from the one or more other vehicles in the parking area.
13.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising:
obtaining an image stream via a vehicle in a parking area comprising one or more other vehicles, each other vehicle of the one or more other vehicles being configured to emit passive wireless signals indicating a vehicle attribute of the other vehicle;
determining based on the passive wireless signals and the image stream, vehicle description information related to the one or more other vehicles in the parking area, wherein the vehicle description information indicates a color of at least one vehicle of the one or more other vehicles, a vehicle type of the at least one vehicle, a vehicle identification number of the at least one vehicle, or a license plate number of the at least one vehicle;
determining based on the image stream, space information related to one or more available parking spaces in the parking area; [[and]]
generating a mapping of the parking area based on the vehicle description information and the space information, wherein the mapping of the parking area indicates relative locations of the one or more other vehicles and the one or more available parking spaces; and
providing the mapping of the parking area to a requesting application, wherein at least one available parking space is indicated on a vehicle user interface based on the mapping of the parking area.
14.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, the operations further comprising: 
obtaining via a network, a supplemental mapping of the parking area, the supplemental mapping of the parking area (i) being based on one or more image streams obtained via at least one other vehicle and (ii) indicating a location of an available parking space relative to a parked vehicle;
generating, based on the supplemental mapping of the parking area, navigation information for parking the vehicle at the available parking space; and
causing, based the navigation information, parking guidance to be presented on a user interface of the vehicle.
15.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, the operations further comprising: 
causing based on the mapping of the parking area, highlighting of at least one available parking space on a user interface of the vehicle.
16.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, wherein the mapping of the parking area indicates (i) the color of the at least one vehicle, (ii) the vehicle type of the at least one vehicle, and (iii) the relative location of the at least one vehicle and the one or more available parking spaces. 
17.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, wherein the vehicle description information and the passive wireless signals indicate the color of the at least one vehicle in the parking area. 
18.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, wherein the vehicle description information and the passive wireless signals indicate the vehicle type of the at least one vehicle in the parking area. 
19.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, wherein the vehicle description information and the passive wireless signals indicate the vehicle identification number or the license plate number of the at least one vehicle in the parking area. 
20.	(Currently Amended)  The non-transitory computer-readable medium of claim 13, the operations further comprising:
performing, while the vehicle is driving, passive short-range wireless scanning to obtain the passive wireless signals from the one or more other vehicles in the parking area.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 4 and 13-20 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Atsmon, US2016/0371551(A1) teaches a system and method for analyzing and wirelessly transmitting information in real-time, comprising capturing snapshots and videos, by utilizing for example a smartphone. The images are analyzed in conjunction with other system data to provide the user: 3 dimensional images, GPS coordinates, safety alerts, etc. In particular, the system is mountable within a vehicle interior to provide: road conditions, dangerous driving situations, the make/model/manufacturer of surrounding cars, GPS coordinates, and the identity of local businesses. The user may also share the information via wireless transmissions with surrounding users possessing the same system, such as for real-time video gaming systems. And the system may also be detached from the vehicle for use in other scenarios, such as searching a merchant database for matching items and wirelessly sending the information to other system users.
In regarding to independent claims 1, 4 and 13, Atsmon taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle comprising one or more processors programmed with computer program instructions that, when executed, cause the vehicle to: perform, while the vehicle is driving, passive short-range wireless scanning to obtain passive wireless signals from parked vehicles in the parking area, the passive wireless signals indicating a vehicle attribute for each of the parked vehicles; process a video stream obtained via a camera system of the vehicle in a parking area to extract feature vectors from the video stream; determine, based on the passive wireless signals and the feature vectors from the video stream, vehicle description information related to the parked vehicles in the parking area, wherein the vehicle description information indicates a color and vehicle type for each of the parked vehicles; determine, based on the feature vectors from the video stream, space information related to locations of the parked vehicles relative to available parking spaces in the parking area; generate a mapping of the parking area based on the vehicle description information and the space information, wherein the mapping of the parking area indicates (i) the color and vehicle type of each of the parked vehicles and (ii) the locations of the parked vehicles relative to the available parking spaces; and provide the mapping of the parking area to a requesting application, the requesting application requesting the mapping for another vehicle entering or in the parking area, wherein at least one available parking space is indicated on a vehicle user interface based on the mapping of the parking area. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/HONGYE LIANG/Examiner, Art Unit 3667       

/YUEN WONG/Primary Examiner, Art Unit 3667